992 So.2d 282 (2008)
Angel CASTILLO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1979.
District Court of Appeal of Florida, Fourth District.
September 3, 2008.
*283 Carey Haughwout, Public Defender, and Margaret Good-Earnest, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Pardon v. State, 930 So.2d 700 (Fla. 4th DCA 2006).
KLEIN, HAZOURI and DAMOORGIAN, JJ., concur.